DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0033], line 9, “mixers” should be --mixes--. 
The disclosure is objected to because of the following informalities: paragraph [0034], line 5, “secondary fluid tank 54” should be --secondary fluid tank 64--.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Mullen et al., U.S. Patent Publication 2007/0261922.

As per claims 1 and 14, Mullen discloses a lubrication system and method for a gas turbine engine (paras [0002, 0015]) comprising:
 	a primary fluid tank (28) to receive a primary fluid (lubricating oil, Abstract);
 	at least one secondary fluid tank (40A) (fig. 2B) to receive at least one fluid additive (para [0021]); and
 	a mixer (24) [housing] having at least a first inlet in fluid communication with the primary fluid tank (28) and a second inlet (near 40A) in fluid communication with the at least one secondary fluid tank (40), and including at least one outlet (fig. E-1) that delivers a mixture of the primary fluid (lubricating oil) and the at least one fluid additive (para [0021]) to a gas turbine engine component (Gear Sys) (fig. 2B).

    PNG
    media_image1.png
    310
    343
    media_image1.png
    Greyscale


As per claim 2, Mullen et. al. as set forth above, disclose the mixer (24) comprises a pump (para [0021]) or venturi mixer.

As per claims 3, 15 and 17, Mullen et. al. as set forth above, disclose including a control system (44) configured to control an amount of the at least one fluid additive (para 0021]) to be added to the primary fluid in the mixer (24).

As per claims 5 and 16, Mullen et. al. as set forth above, disclose the amount of the at least one fluid additive (para [0021]) to be added to the primary fluid in the mixer (24) increases over time to accommodate component wear (para [0023]).

As per claims 6 and 20, Mullen et. al. as set forth above, disclose the amount of the at least one fluid additive to be added to the primary fluid in the mixer (24) increases in response to at least one predetermined condition (paras [0023, 0024]).

As per claims 7 and 20, Mullen et. al. as set forth above, disclose the at least one predetermined condition includes one or more of the following: ambient temperature above a predetermined temperature (para [0023]), ambient temperature below a predetermined temperature, increased engine speed condition, increased engine load condition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al., U.S. Patent Publication 2007/0261922 in view of Schneider, U.S. Patent Publication 2004/0079589.

As per claims 4, 12 and 19, Mullen et. al. as set forth above, do not disclose the at least one fluid additive is continuously supplied to the mixer during operation of the gas turbine engine.  However, Schneider in his Automatic Additive Replenishment System for IC Engine Lubricating Oil invention teach the use of sensors for sensing a condition of the oil (e.g. its temperature, electrochemical activity, dielectric constant etc.).  A controller determines when additive is needed and sends a signal to energize a pump (paras 0021-0023]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullen et al. to sense when an additive is required, as taught by Schneider, for the purpose of optimizing oil life and lubricating performance.  Examiner interprets this modified structure capable of continuously supplying additive as long as a sensed oil value indicates to the controller additive is required. 

As per claims 13 and 19, Mullen et. al. and Schneider as set forth above, as modified, disclose at least one additional fluid additive is selectively supplied to the mixer (24) in response to a predetermined condition (paras [0021-0023], Schneider).    


Claims 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al., U.S. Patent Publication 2007/0261922

As per claims 8 and 17, Mullen et. al. as set forth above, disclose the claimed invention except for the at least one secondary fluid tank comprises a plurality of secondary fluid tanks, wherein each secondary In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
 	 Mullen et al. teach the use of several additives, such as phosphates or water that can improve anti-wear and extreme-pressure situations, along with additives for improving desirable characteristics such as melting or vaporization temperature, heat capacity, or high latent heat of fusion or improving wetting (paras [0023, 0024]).  

As per claim 9, Mullen et. al. as set forth above, Mullen et al. as modified, disclose a control system (44) (fig. 2B) configured to control an amount of each fluid additive (paras [0021-0024]) to be added to the primary fluid in the mixer (24).

As per claim 10, Mullen et. al. as set forth above, as modified, disclose the mixer (24) includes an additional fluid inlet (near 40A) (fig. 2B) for each additional secondary fluid tank (40).

As per claims 11 and 18, Mullen et. al. as set forth above, as modified, disclose the plurality of secondary fluid tanks (40) includes at least a first secondary fluid tank (40) to receive a first fluid additive (anti-wear) (para [0023]) and a second secondary fluid tank (40) to receive a second fluid additive (improved wetting) (para [0024]), and wherein the first fluid additive (anti-wear) (para [0023]) is utilized for a first predetermined condition (wear) and the second fluid additive (improved wetting) (para [0024]) is utilized for a second predetermined condition (oil-out condition)(para [0024]) that is different than the first predetermined condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654